DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-051039, filed on 3/19/19.

Response to Amendment
	1. The amendment filed 9/7/21 has been entered.
	2. Claims 1-4, and 6-16 remain pending within the application.
	3. The amendment filed 9/7/21 is sufficient to overcome the 35 USC 112(b) rejections of claims 1-4 and 6-16. The previous rejections have been withdrawn.
	4. The amendment filed 9/7/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-4 and 6-16. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha United States Patent Application Publication US 2011/0157221 in view of Kaneda United States Patent Application Publication US 2004/0247206.
Regarding claim 1, Ptucha discloses an information processing system comprising: 
A processor configured to:
acquires image data (Ptucha, para [0036], uploads a set of images and corresponding information, interpreted as image data); and 
perform classification with regard to every block of one or more blocks within the image data (Ptucha, para [0059], each image of the image data is interpreted as a block of image data. Images scored and organized based on their attributes; Ptucha, para [0061], an example is assigning a value to an image based on whether it is in landscape or portrait).
in a case where a form determined to emphasize specific information in image data is prepared in advance and information included in the acquired image data satisfies a set of a plurality of predetermined conditions, wherein the form is prepared for each of the plurality of predetermined conditions including different predetermined conditions, edit the image data so as to emphasize the specific information in the image data in accordance with the form (Ptucha, para [0163], with reference to fig 7, and fig 10, automatic template selection procedure selects a template based on an algorithm step 1070. Template selected for a user enhanceable product. Each template can be evaluated across multiple criteria such as size, orientation, number of window openings, theme, color, and texture; Ptucha, para [0162], with reference to fig 11 and 12a, template specifies window openings for content to be filled.  N images of the image data corresponding to the window openings are matched to the attributes of the template to meet the criteria. Attributes that need to be matched represent predetermined conditions; Ptucha, para [0058], programmed system can specify size and location of an object to be filled in a template window)

Ptucha does not disclose:
The image data is a document file;
extract one or more blocks in acquired image data, wherein the one or more blocks to be extracted comprises a text block with regard to a text-described region of the document file and an image block with regard to an image-disposed region of the document file;
wherein the one or more blocks are classified into text information with regard to the text block and image information with regard to the image block in accordance with a predetermined criterion.
Kaneda discloses:
The image data is a document file (image data input at step 120 represents a document file);
extract one or more blocks in acquired image data, wherein the one or more blocks to be extracted comprises a text block with regard to a text-described region of the document file and an image block with regard to an image-disposed region of the document file (Kaneda, para [0055], with regards to fig 3 and 4, extracts block information from image data input in step 120);

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the acquiring of image data of Ptucha to additionally include extracting blocks (individual sub images) from a larger image based on the teachings of Kaneda. The motivation for doing so would have been to allow information to be reused that has been scanned (Kaneda, para [0001]).

	Regarding claim 2, Ptucha in view of Kaneda discloses the information processing system of claim 1.  Ptucha additionally discloses wherein the corresponding predetermined condition is a condition determined based on whether or not at least one of text information satisfying a specific condition or image information satisfying a specific condition is present as the specific information (Ptucha, para [0058], programmed system can specify size and location of an object to be filled in a template window).

	Regarding claim 4, Ptucha in view of Kaneda discloses the information processing system of claim 2.  wherein the corresponding predetermined condition is a condition that a specific type of image information is present as the image information satisfying the specific condition and the processor configured to emphasize the specific type of image information in the image data in a case where the information included in the image data satisfies the corresponding predetermined condition (Ptucha, para [0059], images selected to meet criteria of “image recipe” using metadata attributes; Ptucha, para [0189], with reference to fig 13, metadata attributes include image type).

claim 6, Ptucha in view of Kaneda discloses the information processing system of claim 1.  Ptucha additionally discloses wherein priorities are respectively set in a plurality of the forms, and the processor configured to edit the image data in accordance with the form highest in priority among the forms respectively corresponding to the plurality of predetermined conditions in a case where the information included in the image data satisfies the plurality of predetermined conditions (Ptucha, para [0059], images scored and selected to meet criteria of “image recipe” using metadata attributes; Ptucha, para [0189], with reference to fig 13, metadata attributes).

	Regarding claim 7, Ptucha in view of Kaneda discloses the information processing system of claim 1.  Ptucha additionally discloses wherein a priority is set for each type of information included in image data, and the processor configured to edit the image data in accordance with the form determined to emphasize the information highest in priority in a case where the information included in the image data satisfies the plurality of predetermined conditions (Ptucha, para [0059], images scored and selected to meet criteria of “image recipe” using metadata attributes; Ptucha, para [0189], with reference to fig 13, metadata attributes include image type).

	Regarding claim 8, Ptucha in view of Kaneda discloses the information processing system of claim 6.  Ptucha additionally discloses wherein the priority is determined in accordance with a place where a display device that displays the image data after editing is present (Ptucha, para [0189], with reference to fig 13, list of metadata attributes including GPS location data, representing a place).

	Regarding claim 9, Ptucha in view of Kaneda discloses the information processing system of claim 7.  Ptucha additionally discloses wherein the priority is determined in accordance with a place 

Regarding claim 10, Ptucha in view of Kaneda discloses the information processing system of claim 1.  Ptucha additionally discloses wherein the processor is configured to emphasize the specific information in accordance with the form and deletes other information in the image data in a case where the information included in the image data satisfies the predetermined condition (Ptucha, para [0179], selection a subset of images out of the image data for insertion into the template).

Regarding claim 16, Ptucha discloses a non-transitory computer readable medium storing a program causing a computer to realize: 
acquiring image data (Ptucha, para [0036], uploads a set of images and corresponding information, interpreted as image data); and 
performing classification with regard to every block of one or more blocks within the image data (Ptucha, para [0059], each image of the image data is interpreted as a block of data. Images scored and organized based on their attributes; Ptucha, para [0061], an example is assigning a value to an image based on whether it is in landscape or portrait).
in a case where a form determined to emphasize specific information in image data is prepared in advance and information included in the acquired image data satisfies a set of a plurality of predetermined conditions, wherein the form is prepared for each of the plurality of predetermined conditions including different predetermined conditions, edit the image data so as to emphasize the specific information in the image data in accordance with the form (Ptucha, para [0163], with reference to fig 7, and fig 10, automatic template selection procedure selects a template based on an algorithm step 1070. Template selected for a user enhanceable product. Each template can be evaluated across multiple criteria such as size, orientation, number of window openings, theme, color, and texture; Ptucha, para [0162], with reference to fig 11 and 12a, template specifies window openings for content to be filled.  N images of the image data corresponding to the window openings are matched to the attributes of the template to meet the criteria. Attributes that need to be matched represent predetermined conditions; Ptucha, para [0058], programmed system can specify size and location of an object to be filled in a template window)
wherein each of the one or more blocks of the image data is edited in accordance with each corresponding predetermined condition of the form by a predetermined criterion in a case where the information included in the image data satisfies the each corresponding predetermined condition of the plurality of predetermined conditions, wherein the one or more blocks are classified in accordance with the predetermined criterion (Ptucha, para [0058], programmed system can specify size and location of an image object to be filled in a template window; Ptucha, para [0061], an example where a plurality of conditions need to be met for image metadata for a window recipe; Ptucha, para [0162], each selected image (that matches the template attributes inserted) is formatted for insertion into template window based on the dimensions and shape of the window, formatting for insertion representing editing the image data).
Ptucha does not disclose:
The image data is a document file;
extract one or more blocks in acquired image data, wherein the one or more blocks to be extracted comprises a text block with regard to a text-described region of the document file and an image block with regard to an image-disposed region of the document file;
wherein the one or more blocks are classified into text information with regard to the text block and image information with regard to the image block in accordance with a predetermined criterion.
Kaneda discloses:

extract one or more blocks in acquired image data, wherein the one or more blocks to be extracted comprises a text block with regard to a text-described region of the document file and an image block with regard to an image-disposed region of the document file (Kaneda, para [0055], with regards to fig 3 and 4, extracts block information from image data input in step 120);
wherein the one or more blocks are classified into text information with regard to the text block and image information with regard to the image block in accordance with a predetermined criterion (Kaneda, para [0058], classifies blocks based on identified information and predetermined criterion suck as pixel clusters).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the acquiring of image data of Ptucha to additionally include extracting blocks (individual sub images) from a larger image based on the teachings of Kaneda. The motivation for doing so would have been to allow information to be reused that has been scanned (Kaneda, para [0001]).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ptucha United States Patent Application Publication US 2011/0157221 in view of Kaneda United States Patent Application Publication US 2004/0247206, in further view of Forsberg United States Patent Application Publication US 2019/0287665.
Regarding claim 3, Ptucha in view of Kaneda discloses the information processing system of claim 2.  Ptucha discloses predetermined conditions, as laid out in claim 2.
Ptucha in view of Kaneda does not disclose wherein the corresponding predetermined condition is a condition that text information including a specific character string is present as the text information satisfying the specific condition and the processor is configured to emphasize the specific character 
Forsberg discloses wherein the corresponding predetermined condition is a condition that text information including a specific character string is present as the text information satisfying the specific condition and the editing section emphasizes the specific character - 58 -string in the image data in a case where the information included in the image data satisfies the corresponding predetermined condition (Forsberg, para [0049], with regards to fig 4 step 404, words within a received document are scanned to determine if they match a preexisting ontology; Forsberg, para [0055], based on the parsing and identification of a template based on the parsing, the identified words are populated within the template to create a visual emphasis of the words/phrases).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information that emphasizes specific image data to include emphasize text within data, based on the teachings of Forsberg.  The motivation for doing so would have been to allow a user to obtain the key concepts of a verbose document (Forsberg, para [0002]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha United States Patent Application Publication US 2011/0157221 in view of Kaneda United States Patent Application Publication US 2004/0247206, in further view of Barber United States Patent Application Publication US 2015/0220490.
Regarding claim 11, Ptucha in view of Kaneda discloses the information processing system of claim 1.  Ptucha in view of Kaneda does not disclose wherein the corresponding predetermined condition is determined with regard to information included in the image data and determined with regard to the information on a display section that displays the image data after editing by the editing 
Barber discloses a corresponding predetermined condition is determined with regard to information included in the image data and determined with regard to the information on a display section that displays the image data after editing by the editing section, and the editing section edits the image data in accordance with the form in a case where the information included in the image data and the information on the display section satisfy - 61 -the corresponding predetermined condition (Barber, para [0048], display screen size influences the design of the content removal and reorganization rules. Display screen size includes length and width measurements interpreted as a specific shape of a rectangle).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of image data within a template to include information on the display that will be displaying the data based on the teachings of Barber.  The motivation for doing so would have been to enhance presentation for different devices (Barber, para [0005]).

Regarding claim 12, Ptucha in view of Kaneda in further view of Barber discloses the information processing system of claim 11.  Barber additionally discloses wherein the information on the display section is information indicating a size of a screen of the display section (Barber, para [0048], display screen size influences the design of the content removal and reorganization rules. Display screen size includes length and width measurements interpreted as a specific shape of a rectangle).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of image data within a template to include 

Regarding claim 13, Ptucha in view of Kaneda in further view of Barber discloses the information processing system of claim 11.  Barber additionally discloses wherein the information on the display section is information indicating a shape of a screen of the display section (Barber, para [0048], display screen size influences the design of the content removal and reorganization rules. Display screen size includes length and width measurements interpreted as a specific shape of a rectangle).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of image data within a template to include information on the display that will be displaying the data based on the teachings of Barber.  The motivation for doing so would have been to enhance presentation for different devices (Barber, para [0005]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha United States Patent Application Publication US 2011/0157221 in view of Kaneda United States Patent Application Publication US 2004/0247206 in further view of Kashibuchi United States Patent Application Publication US 2014/0173394
Regarding claim 14, Ptucha in view of Kaneda discloses the information processing system of claim 1.  Ptucha discloses displaying image data (Ptucha, para [0032], system 68 as shown in fig 2, allows users to display images and templates and incorporates image editing software).
However, Ptucha in view of Kaneda does not disclose displaying the image data after editing and the image data before editing.

	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the editing of Ptucha to include allowing a user to view image data before and after a specific type of processing. The motivation for doing so would have been to provide context of an emphasized portion of an object and allow a user to emphasize a portion of an object contained within the image data for better viewing (Kashibuchi, para [0007-8]).

Regarding claim 15, Ptucha in view of Kaneda in further view of Kashibuchi discloses the information processing system of claim 14. 
Kashibuchi additionally discloses wherein the display section displays the image data after editing and the image data before editing in order (Kashibuchi, para [0135], with regards to fig 25, user has the capability of switching between 2 display modes, a page view which shows the full scanned in version of a document and a partial region view which edits the display to enlarge an area to be emphasized).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the editing of Ptucha to include allowing a user to view image data before and after a specific type of processing. The motivation for doing so would have been to provide context of an emphasized portion of an object and allow a user to emphasize a portion of an object contained within the image data for better viewing (Kashibuchi, para [0007-8]).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178